          Case: 3:20-cv-00282-jdp Document #: 5 Filed: 05/14/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

NANCY BORDEAU,

         Plaintiff,
                                                         Case No. 20-cv-282-jdp
    v.

NORTHERN SERVICE BUREAU
ESCANABA, INC.,

         Defendant.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

plaintiff Nancy Bordeau against defendant Northern Service Bureau Escanaba, Inc. in

the amount of $1001.00.




         s/V. Olmo, Deputy Clerk             5/14/2020
         Peter Oppeneer, Clerk of Court      Date
